Exhibit 10.1

 

BOTTOMLINE TECHNOLOGIES (de), INC.

 

2000 EMPLOYEE STOCK PURCHASE PLAN

 

The following constitute the provisions of the 2000 Employee Stock Purchase Plan
of Bottomline Technologies (de), Inc.

 

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code. The provisions of the Plan, accordingly, shall be
construed so as to extend and limit participation in a manner consistent with
the requirements of that section of the Code.

 

2. Definitions.

 

(a) “Board” shall mean the Board of Directors of the Company.

 

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(c) “Common Stock” shall mean the Common Stock of the Company.

 

(d) “Company” shall mean Bottomline Technologies (de), Inc. and any Designated
Subsidiary of the Company.

 

(e) “Compensation” shall mean the amount of money reportable on an Employee’s
Federal income Tax Withholding Statement (Form W-2) before any withholdings for
health insurance or under a Section 401(k), 125, 129 or similar plan, including
without limitation, salary, wages, and sales commissions, but excluding
overtime, shift premium, bonuses and incentive compensation other than sales
commissions, third party sick or disability pay, allowances or reimbursements
for expenses such as relocation allowances or travel expenses, whether
specifically designated as such or designated as signing bonuses, income or
gains attributable to restricted stock, stock options, stock appreciation rights
or other similar equity-based compensation, imputed income or non-cash items,
such as life insurance premiums, and similar items, whether or not specifically
itemized on the Form W-2.

 

(f) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

 

(g) “Employee” shall mean any individual who is an Employee of the Company for
tax purposes whose customary employment with the Company is at least twenty (20)
hours per week and more than five (5) months in any calendar year.

 



--------------------------------------------------------------------------------

(h) “Enrollment Date” shall mean the first day of each Offering Period.

 

(i) “Exercise Date” shall mean the last day of each Purchase Period.

 

(j) “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:

 

(1) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior to the time of determination, as reported in The Wall Street Journal
or such other source as the Board deems reliable, or;

 

(2) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on the date of such
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable, or;

 

(3) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

 

(k) “Offering Periods” shall mean the periods of approximately twenty-four (24)
months during which an option granted pursuant to the Plan may be exercised,
commencing on the first Trading Day on or after October 1 and April 1 of each
year and terminating on the last Trading Day in the periods ending twenty-four
months later. The duration and timing of Offering Periods may be changed
pursuant to Section 4 of this Plan.

 

(l) “Plan” shall mean this 2000 Employee Stock Purchase Plan.

 

(m) “Purchase Period” shall mean the period commencing the day after an Exercise
Date and ending on the Trading Day closest to the day that is six months after
the preceding Exercise Date, except that the first Purchase Period of any
Offering Period shall commence on the Enrollment Date and end with the Trading
Day that is six months after the Enrollment Date. The duration and timing of
Purchase Periods may be changed pursuant to Section 4 of the Plan.

 

(n) “Purchase Price” shall mean an amount equal to 85% of the Fair Market Value
of a share of Common Stock on the Enrollment Date or on the Exercise Date,
whichever is lower.

 

(o) “Reserves” shall mean the number of shares of Common Stock covered by each
option under the Plan which have not yet been exercised and the number of shares
of Common Stock which have been authorized for issuance under the Plan but not
yet placed under option.

 

-2-



--------------------------------------------------------------------------------

(p) “Subsidiary” shall mean any present or future subsidiary corporation as
defined in Section 424(f) of the Code.

 

(q) “Trading Day” shall mean a day on which national stock exchanges and the
Nasdaq System are open for trading.

 

3. Eligibility.

 

(a) Any Employee (as defined in Section 2(g)), who shall be employed by the
Company on a given Enrollment Date shall be eligible to participate in the Plan;
provided, however, that an Employee may not participate in more than one
Offering Period at the same time.

 

(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) to the extent that, immediately
after the grant, such Employee (or any other person whose stock would be
attributed to such Employee pursuant to Section 424(d) of the Code) would own
capital stock of the Company or of any Subsidiary and/or hold outstanding
options to purchase such stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of the capital stock of the
Company or of any Subsidiary, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans of the Company and its
Subsidiaries accrues at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) worth of stock (determined at the Fair Market Value of the shares at
the time such option is granted) for each calendar year in which such option is
outstanding at any time. In the event that an Employee may not be granted an
option under the Plan because of the foregoing restrictions, the Employee shall
be granted an option to purchase the maximum number of shares that would not
violate the foregoing restrictions.

 

4. Offering Periods. The Plan shall be implemented by consecutive, overlapping
Offering Periods with a new Offering Period commencing on the first Trading Day
on or after October 1 and April 1 each year, or on such other date as the Board
shall determine, and continuing thereafter until terminated in accordance with
Section 19 hereof. The Board shall have the power to change the duration of
Offering Periods and Purchase Periods (including the commencement dates thereof)
with respect to future offerings without stockholder approval.

 

5. Participation.

 

(a) An eligible Employee may become a participant in the Plan by completing a
subscription agreement authorizing payroll deductions in the form of Exhibit A
to this Plan and filing it on or prior to the applicable Enrollment Date with
the Company’s payroll office or such other office as the Company may direct.

 

(b) Payroll deductions for a participant shall commence on the first payroll
following the Enrollment Date and shall end on the last payroll in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 10 hereof.

 

-3-



--------------------------------------------------------------------------------

6. Payroll Deductions.

 

(a) At the time a participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each pay day during the Offering
Period in an amount not exceeding ten percent (10%) of the Compensation which he
or she receives on each pay day during the Offering Period. Such payroll
deductions shall be in whole percentages only.

 

(b) All payroll deductions made for a participant shall be credited to his or
her account under the Plan. A participant may not make any additional payments
into such account.

 

(c) A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by completing and filing with
the Company a new subscription agreement authorizing a change in payroll
deduction rate. The Board may, in its discretion, limit the number of
participation rate changes during any Offering Period. The change in payroll
deduction rate shall be effective with the first full payroll period following
ten (10) business days after the Company’s receipt of the new subscription
agreement. A participant’s subscription agreement shall remain in effect for
successive Offering Periods unless terminated as provided in Section 10 hereof.

 

(d) At the time the option is exercised, in whole or in part, or at the time any
of the Company’s Common Stock issued under the Plan is disposed of, the
participant must make adequate provision for the Company’s federal, state, or
other tax withholding obligations, if any, which arise upon the exercise of the
option or the disposition of the Common Stock. At any time, the Company may, but
shall not be obligated to, withhold from the participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to sale or other disposition of Common Stock
by the Employee.

 

7. Grant of Option. On the Enrollment Date of each Offering Period, each
eligible Employee participating in such Offering Period shall be granted an
option to purchase (at the applicable Purchase Price) up to a whole number of
shares of the Company’s Common Stock the (“Option Shares”) determined by
dividing $50,000 by the Fair Market Value of a share of Common Stock on the
Enrollment Date (subject to any adjustment pursuant to Section 18), and provided
that such purchase shall be subject to the limitations set forth in Sections
3(b) and 12 hereof. The option shall be exercisable as to 25% of the Option
Shares on each Exercise Date during the Offering Period. Exercise of the option
shall occur as provided in Section 8 hereof, unless the participant has
withdrawn pursuant to Section 10 hereof. The option shall expire on the last day
of the Offering Period.

 

8. Exercise of Option. Unless a participant withdraws from the Plan as provided
in Section 10 hereof, his or her option for the purchase of shares shall be
exercised automatically on each Exercise Date during the Offering Period, and a
number of full shares not exceeding the number of shares as to which such
participant’s option is exercisable on such Exercise Date shall be

 

-4-



--------------------------------------------------------------------------------

purchased for such participant at the applicable Purchase Price with the
accumulated payroll deductions in his or her account. No fractional shares shall
be purchased. Any payroll deductions accumulated in a participant’s account
which are not sufficient to purchase a full share of Common Stock shall be
retained in the participant’s account for the subsequent Purchase Period or
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10 hereof. Any other monies left over in a participant’s account after
the Exercise Date shall be returned to the participant. During a participant’s
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him or her.

 

9. Delivery. As promptly as practicable after each Exercise Date on which a
purchase of shares occurs, the Company shall arrange the delivery to each
participant or to his or her designee, as appropriate, of a certificate
representing the shares purchased upon exercise of his or her option. The
Company may, in its sole discretion and in compliance with applicable laws,
authorize the use of book entry registration of shares in lieu of issuing
certificates.

 

10. Withdrawal; Termination of Employment.

 

(a) A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by giving written notice to the Company in the form
of Exhibit B to this Plan. All of the participant’s payroll deductions credited
to his or her account shall be paid to such participant promptly after receipt
of notice of withdrawal and such participant’s option for the Offering Period
shall be automatically terminated, and no further payroll deductions for the
purchase of shares shall be made for such Offering Period. If a participant
withdraws from an Offering Period, payroll deductions shall not resume at the
beginning of the succeeding Offering Period unless the participant delivers to
the Company a new subscription agreement.

 

(b) Upon a participant’s ceasing to be an Employee (as defined in Section 2(g)
hereof), for any reason, he or she shall be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to such participant’s account
during the Offering Period but not yet used to exercise the option shall be
returned to such participant or, in the case of his or her death, to the person
or persons entitled thereto under Section 14 hereof, and such participant’s
option shall be automatically terminated. If, prior to the last day of the
Offering Period, the Designated Subsidiary by which the Employee is employed
shall cease to be a Subsidiary of the Company, or if the Employee is transferred
to a Subsidiary of the Company that is not a Designated Subsidiary, the Employee
shall be deemed to have terminated employment for purposes of this Plan.

 

(c) A participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods.

 

-5-



--------------------------------------------------------------------------------

11. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.

 

12. Stock.

 

(a) The maximum number of shares of the Company’s Common Stock which shall be
made available for sale under the Plan shall be 750,000 shares, subject to
adjustment as provided in Section 18(a) hereof. If, on a given Exercise Date,
the number of shares with respect to which options are to be exercised exceeds
the number of shares then available under the Plan, the Company shall make a pro
rata allocation of the shares remaining available for purchase in as uniform a
manner as shall be practicable and as it shall determine to be equitable.

 

(b) The participant shall have no interest or voting right in shares covered by
his option until such option has been exercised.

 

(c) Shares to be delivered to a participant under the Plan shall be registered
in the name of the participant or in the name of the participant and his or her
spouse.

 

13. Administration. The Plan shall be administered by the Board or a committee
of members of the Board appointed by the Board. The Board or its committee shall
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Board or its committee shall, to the full extent permitted by law, be final
and binding upon all parties.

 

14. Designation of Beneficiary.

 

(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such participant of such
shares and cash. In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the option.
If a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.

 

(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

 

-6-



--------------------------------------------------------------------------------

15. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 14 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.

 

16. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

 

17. Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Employees at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of shares purchased and the remaining cash
balance, if any.

 

18. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.

 

(a) Changes in Capitalization. The maximum number of shares of Common Stock
available for sale under the Plan, the Reserves, the maximum number of shares
each participant may purchase during each Purchase Period (pursuant to Section
7), as well as the Purchase Price per share and the number of shares of Common
Stock covered by each option under the Plan which has not yet been exercised,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other increase or decrease in the number of shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration”. The Board may make any
determinations with respect to the effect of any such adjustments, which
determinations shall be final, binding and conclusive. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option granted hereunder.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Periods shall terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Board.

 

(c) Reorganization Events.

 

(1) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
the Common Stock

 

-7-



--------------------------------------------------------------------------------

is converted into or exchanged for the right to receive cash, securities or
other property, (b) any exchange of shares of the Company for cash, securities
or other property pursuant to a share exchange transaction, or (c) any sale of
all or substantially all of the assets of the Company, each while unexercised
options remain outstanding under the Plan.

 

(2) Consequences of a Reorganization Event on Options. Upon the occurrence of a
Reorganization Event, or the execution by the Company of any agreement with
respect to a Reorganization Event, the Board shall provide that all outstanding
options shall be assumed, or equivalent options shall be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof). For purposes
hereof, an option shall be considered to be assumed if, following consummation
of the Reorganization Event, the option confers the right to purchase, for each
share of Common Stock subject to the option immediately prior to the
consummation of the Reorganization Event, the consideration (whether cash,
securities or other property) received as a result of the Reorganization Event
by holders of Common Stock for each share of Common Stock held immediately prior
to the consummation of the Reorganization Event (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock); provided, however, that if
the consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise of
options to consist solely of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) equivalent in fair market value to the per
share consideration received by holders of outstanding shares of Common Stock as
a result of the Reorganization Event.

 

Notwithstanding the foregoing, in the event that the acquiring or succeeding
corporation refuses to assume, or substitute for, the options, any Offering
Periods then in progress shall be shortened by setting a new Exercise Date (the
“New Exercise Date”), determined by the Board. The New Exercise Date shall be
before the date of the proposed Reorganization Event. The Board shall notify
each participant in writing at least ten (10) business days prior to the New
Exercise Date that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10
hereof.

 

19. Amendment or Termination.

 

(a) The Board of Directors of the Company may at any time and for any reason
terminate or amend the Plan. Except as provided in Section 18 hereof, no such
termination can affect options previously granted, provided that an Offering
Period may be terminated by the Board on any Exercise Date if the Board
determines that the termination of the Plan is in the best interests of the
Company and its stockholders. Except as provided in Section 18 hereof, no
amendment may make any change in any option theretofore granted which adversely
affects the rights of any participant. To the extent necessary to comply with
Section 423 of the Code (or any successor rule or provision or any other
applicable law or regulation), the Company shall obtain stockholder approval in
such a manner and to such a degree as required.

 

-8-



--------------------------------------------------------------------------------

(b) Without stockholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Board (or its
committee) shall be entitled to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation and establish such other limitations or procedures as the Board (or
its committee) determines in its sole discretion advisable which are consistent
with the Plan.

 

20. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

 

21. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

22. Effective Date. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the stockholders of
the Company.

 

23. Automatic Transfer to Low Price Offering Period. To the extent permitted by
any applicable laws, regulations, or rules of the established stock exchange,
national market system, or over-the-counter market on which the Common Stock
trades, if the Fair Market Value of the Common Stock on the Enrollment Date of
the next Offering Period is lower than the Fair Market Value of the Common Stock
on the Enrollment Date of any current Offering Period, then all participants in
such current Offering Period shall be automatically withdrawn from such Offering
Period immediately after the exercise of their option on the Exercise Date and
shall be automatically re-enrolled in the next Offering Period as of the first
day thereof.

 

-9-



--------------------------------------------------------------------------------

24. Governmental Regulations. The Company’s obligation to sell and deliver
Common Stock under this Plan is subject to listing on an established stock
exchange or quotation on a national market system or an over the counter market
(to the extent the Common Stock is then so listed or quoted) and the approval of
all governmental authorities required in connection with the authorization,
issuance, or sale of such stock.

 

25. Governing Law. The Plan shall be governed by Delaware law except to the
extent that such law is preempted by federal law.

 

26. Source of Shares. Shares may be issued upon exercise of an option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.

 

27. Notification Upon Sale of Shares. Each employee agrees, by participating in
the Plan, to promptly give notice to the Company of any disposition of shares
purchased under the Plan where such disposition occurs within two years after
the date of the grant of the option pursuant to which such shares were purchased
or within one year of the date of exercise of such option pursuant to which such
shares were purchased.

 

-10-



--------------------------------------------------------------------------------

 

BOTTOMLINE TECHNOLOGIES (de), Inc.

 

Amendment No. 1 to

 

2000 Employee Stock Purchase Plan

 

The 2000 Employee Stock Purchase Plan of Bottomline Technologies (de), Inc.,
pursuant to Section 19 thereof, is hereby amended as follows:

 

Section 12(a) is hereby amended by deleting the first sentence thereof and
inserting the following new first sentence to read in its entirety as follows:

 

“The maximum number of shares of the Company’s Common Stock which shall be made
available for sale under the Plan shall be 1,500,000 shares, subject to
adjustment as provided in Section 18(a) hereof.”

 

Approved by the Board of Directors on August 26, 2004.

 

Approved by the Stockholders on November 18, 2004.

 